UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-1727


RONNIE CLARKE,

                 Plaintiff - Appellant,

          v.

RICHMOND BEHAVIORAL AUTHORITY; CURRENT CHIEF EXECUTIVE
OFFICER;   CURRENT HUMAN   RESOURCES  DIRECTOR; CURRENT
CHAIRPERSON OF RBHA EXECUTIVE BOARD AND CURRENT BOARD
MEMBERS,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:10-cv-00861-REP)


Submitted:   November 2, 2012              Decided:   November 7, 2012


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronnie Clarke, Appellant Pro Se.       Lisa H. Leiner, HARMAN,
CLAYTOR, CORRIGAN & WELLMAN, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ronnie       Clarke    appeals    the    district      court’s     order

dismissing his claims against Defendants alleging violations of

Title   VII    of    the    Civil    Rights    Act    of   1964,    as   amended,   42

U.S.C.A. §§ 2000e to 2000e-17 (West 2003 & Supp. 2012).                        We have

reviewed the record and find no reversible error.                        Accordingly,

we affirm the district court’s order.                      See Clarke v. Richmond

Behavioral Auth., No. 3:10-cv-00861-REP (E.D. Va. May 7, 2012).

We   dispense       with    oral    argument   because      the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                          2